Citation Nr: 0613483	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-42 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services received from 
Gila River Emergency Medical Services (GREMS) and the 
Chandler Regional Hospital (CRH) in Chandler, Arizona on June 
25 and 26, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1999 to May 2001.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
determination by the Carl T. Hayden Department of Veterans 
Affairs (VA) Medical Center in Phoenix, Arizona, which is the 
agency of original jurisdiction (AOJ).  In November 2005, a 
Board videoconference hearing was held before the 
undersigned.  


FINDINGS OF FACT

1. The veteran received ambulance transportation from GREMS 
on June 25, 2002 and medical treatment at CRH on June 26, 
2002 for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking medical attention would have been hazardous to life 
or health and a VA or other federal facility was not feasibly 
available to provide the treatment.    

2.  The veteran is financially liable to CRH and GREMS for 
the emergency transportation and treatment and on June 25 and 
26, 2002; he was enrolled in the VA health care system, had 
received VA medical services within the prior 24 months, and 
had no coverage under a health plan contract for payment or 
reimbursement of GREMS or CRH.

3.  The condition for which the veteran was treated, acute 
orchitis, was not caused by an accident or work related 
injury and is not service connected. 

4.  The veteran was not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

5.  The veteran's claim for payment or reimbursement for the 
expenses incurred on June 25 and 26, 2002 was filed within 90 
days of the date he was discharged from CRH.      


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of the private 
transportation and treatment provided by GREMS and CRH on 
June 25 and June 26, 2002 are met.  38 U.S.C.A. §§ 1725, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000-
17.1002, 17.1004 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefit 
sought, there is no need to belabor the impact of the VCAA on 
this claim.  Significantly, the veteran was provided a VCAA 
notice letter in October 2004 that explained his and VA's 
responsibilities in claims development and requested that he 
send VA any evidence in his possession.  He was also provided 
with an emergency care eligibility checklist, which explained 
the criteria that needed to be met in order to obtain 
reimbursement for nonservice connected emergency services 
rendered by non-VA medical facilities.    

II.  Factual Background

In March 2002 the veteran was granted service connection for 
anxiety disorder and depression (rated 50 percent) and 
ganglion cyst and tendonitis of the left wrist (rated 10 
percent), effective May 16, 2001.  He does not receive VA 
compensation for any other conditions.  

June 2002 VA urology notes show that the veteran received 
evaluation and treatment for testicular pain.  A June 24, 
2002 progress note showed a diagnosis of prostatitis/left 
epididymitis.  

A June 25, 2002 report just prior to midnight from GREMS 
shows that an ambulance was dispatched to the industrial park 
where the veteran worked.  The report indicates that the 
veteran was found on the ground by security.  He advised 
emergency personnel that he was suffering from severe groin 
pain and had vomited twice.  He also indicated that he was 
seen the previous Friday for a prostate infection.  The 
emergency personnel described the veteran's level of 
consciousness as awake, incoherent and able to answer few 
questions.  Examination revealed severe groin pain localized 
to the left testicle, with left testicle lower than the right 
and pain on palpation.  The initial assessment was severe 
groin pain, rule out testicular torsion.  The veteran was 
transferred to a stretcher and was given some oxygen and 10 
mg of morphine.  He was then transported to the CRH emergency 
room for further assessment. 

A June 26, 2002 report by an examining physician at the CRH 
emergency department shows a final diagnosis of acute left 
orchitis.  It was noted that the veteran presented with left 
groin pain and left testicular pain over the past several 
days and had been seen five days prior at a VA hospital and 
told that he had a prostate infection.  He was given 
Ibuprofen and Percocet at that visit, and as the days went on 
his pain and tenderness increased and he felt like there was 
a mass in the left testis.  He denied any fever or chills and 
stated that the Percocet had not relieved the pain.  He had a 
couple of episodes of vomiting secondary to pain and stated 
that he had become unable to even walk secondary to pain.  He 
denied abdominal pain or diarrhea.  Physical examination 
revealed tenderness.  He was given an additional 10 mg of 
morphine in the emergency room along with 50 mg of Demerol 
IV, 30 mg of Toradol IV, 25 mg of Phenergan IV and 50 mg of 
Levaquin IV.  The initial differential diagnoses for the 
veteran were acute orchitis, epididymitis, testicular 
torsion, strangulated hernia and acute cystitis.  Urinalysis 
and blood count were within normal limits and ultrasound 
testing showed no torsion and blood flow to both testes.  
Upon reevaluation it was felt that he might have needed to be 
admitted to the hospital due to the pain.  However, after 
consultation with a urologist, it was decided to try to get 
him comfortable, start him on Levaquin, administer some 
Toradol and then discharge him home.  He was given 
prescriptions for Percocet, Levaquin, and Toradol and was 
told to follow up with urology later that week for 
reevaluation.  He was also instructed to return to the ER for 
increasing pain, fevers or other concerns and was then 
discharged home in stable condition.  

An October 2002 report of contact by Dr. P, the Associate 
Chief of Staff for Ambulatory Care for the AOJ, indicates 
that a medical emergency did not exist when the veteran 
received the services from CRH on June 26, 2002 and that VA 
facilities were feasibly available.  

In an undated statement, the veteran indicated that he first 
called the VA to seek assistance while he was experiencing 
the acute groin pain at work on the night of June 25, 2002.  
He was put on hold by the tele-nurse and due to the extreme 
pain hung up after ten minutes and attempted to drive to Carl 
T. Hayden Medical Center.  As he was leaving his work parking 
lot, he collapsed unconscious.
An April 2003 report of contact by Dr. P indicates that a 
medical emergency did exist but VA facilities were feasibly 
available. 

At a hearing at the AOJ in December 2003 the veteran 
testified that after hanging up on his call to VA he received 
permission from his supervisor to leave work early and drive 
to VA for medical care.  However, as he was walking to his 
car, the pain became so bad that he vomited several times.  
He then got into the car and drove to the front gate.  As it 
was his responsibility to lock the front gate, he stopped and 
got out of the car.  At that point, the pain became so bad 
that he hunched over and sat by the front gate.  He could not 
remember how long he stayed there but eventually the Gila 
River Transportation Services and the Chandler Police 
Department showed up.  They then apparently asked him some 
questions and found that he wasn't very coherent.  He was 
loaded into an ambulance and given morphine.  Sometime after 
receiving the morphine he realized he was in an ambulance and 
asked the ambulance personnel to be transported to the VA 
hospital.  He was advised that they were required to take him 
to the nearest medical facility.

After the veteran's initial testimony, Dr. P explained that 
there are state regulatory requirements that ambulances 
transport patients to the nearest receiving facility when in 
the opinion of the paramedics the patient's life is 
threatened or there is an impending crisis.  

On his October 2003 Form 9, the veteran indicated that he 
sought full payment of his bills from CRH and GREMS.  He 
indicated that at the time of the ambulance transport and 
treatment he was completely incapacitated due to severe 
testicle pain.  

An April 2005 billing statement from CRH shows that none of 
the costs of the veteran's June 26, 2002 treatment were paid 
by VA or by any insurance carrier.  

At his November 2005 videoconference hearing the veteran 
testified that while he was at CRH, hospital personnel 
informed him that they suspected that he might be suffering 
from testicular torsion, a condition that required emergency 
care because it could cause further complications including 
the loss of the ability to procreate.  The veteran further 
testified that he did not have any health insurance at the 
time of the treatment at CRH.  

II.  Analysis

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
in 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability permanent in nature resulting from a 
service connected disability and the private medical 
treatment in question was not for a service-connected 
disability, a non-service- connected disability associated 
with and held to be aggravating a service-connected 
disability, or for the purpose of ensuring entrance or 
continued participation in a rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§§  17.120.  It is not argued otherwise.

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the accompanying 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; 

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002.

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions under 38 U.S.C.A. 
§ 1725 and implementing regulation, the veteran must satisfy 
all of the following conditions:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility;

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.


38 C.F.R. § 17.1003.

To obtain payment or reimbursement for emergency treatment 
under 38 U.S.C. 1725, a claimant must submit to the VA 
medical facility of jurisdiction a completed standard billing 
form (such as a UB92 or a HCFA 1500). Where the form used 
does not contain a false claims notice, the completed form 
must also be accompanied by a signed, written statement 
declaring that "I hereby certify that this claim meets all of 
the conditions for payment by VA for emergency medical 
services under 38 CFR 17.1002 (except for paragraph (e)) and 
17.1003.  I am aware that 38 U.S.C. 6102(b) provides that one 
who obtains payment without being entitled to it and with 
intent to defraud the United States shall be fined in 
accordance with title 18, United States Code, or imprisoned 
not more than one year, or both."  38 C.F.R. § 17.1004(b).

The claimant must submit the claim within 90 days after the 
latest of the following: (1) July 19, 2001. (2) The date that 
the veteran was discharged from the facility that furnished 
the emergency treatment; (3) The date of death, but only if 
the death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) The date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding the services provided at CRH, the evidence of 
record shows that the veteran received his initial evaluation 
and treatment at the emergency department.  It also shows 
that the evaluation and treatment was for a condition of such 
a nature that a prudent layperson would have expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  According to the ambulance 
report and the veteran's own testimony, while he was 
attempting to leave work to drive himself to a VA medical 
facility, he experienced such severe/groin testicular pain 
that he vomited twice and collapsed on the ground, apparently 
losing consciousness.  Sometime after that the ambulance 
personnel arrived to find the veteran awake but incoherent, 
which led the veteran to be transported by ambulance to the 
emergency department.  Given the circumstances, it is clear 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention might be hazardous to 
health.  The veteran was actually faced with a situation 
specifically contemplated by the applicable regulation; an 
emergency medical condition manifested by severe pain where 
it would be considered reasonable for a prudent layperson to 
believe that the absence of immediate medical attention could 
reasonably lead to serious dysfunction of a body organ or 
part.  See 38 C.F.R. § 17.1002(b) supra.  Significantly, even 
Dr. P, in the most recent (April 2003) report of contact 
found that the veteran was faced with a medical emergency 
when he received treatment at CRH.  

Regarding whether a VA or federal facility was reasonably 
available, the veteran testified at his December 2003 hearing 
at the AOJ that when he became sufficiently coherent in the 
ambulance, he specifically requested to be transported to a 
VA facility.  However, ambulance personnel advised him that 
they had no choice but to take him to the nearest medical 
facility (CRH).  Significantly, Dr. P, also indicated at the 
December 2003 hearing that there were state regulatory 
requirements that ambulances transport patients to the 
nearest receiving facility if paramedics felt there was an 
impending crisis.  The controlling regulation specifically 
indicates that a VA or other federal facility is not feasibly 
available when the evidence establishes that the veteran was 
transported in an ambulance and ambulance personnel determine 
that the nearest available appropriate level of care is at a 
non VA medical center.  Consequently, the record shows that 
VA or another federal facility was not feasibly available.  
While Dr. P determined that VA facilities were feasibly 
available, he has not explained the rationale for this 
determination.  His own explanation at the AOJ hearing 
supports a finding that under controlling regulation VA 
facilities were not feasibly available. 

The evidence of record also establishes that the veteran did 
not receive any medical care beyond the initial emergency 
evaluation and treatment.  Essentially, he was transported to 
CRH, given pain, anti-nausea and antibiotic medication, 
initially evaluated and provided with laboratory and 
ultrasound testing.  After this, he was reevaluated and it 
was determined that he did not need to be admitted to CRH.  
Consequently, 38 C.F.R. § 17.1002(d) is not a limiting factor 
in this claim. 

Given that the record shows that the veteran received VA 
urology treatment earlier in June 2002, it is established 
that at the time of the CRH emergency treatment he was 
enrolled in the VA health care system and had received VA 
medical services in the prior 24 months.  The April 2005 bill 
submitted by the veteran indicates that he was financially 
liable for the treatment he received at CRH; there is no 
evidence of record questioning the validity of the bill.  
Furthermore, the veteran testified at the November 2005 
videoconference hearing that he did not have any health 
insurance at the time of the treatment at CRH; there is no 
evidence of record to the contrary.  Finally, there is 
nothing in the record to indicate that the orchitis was in 
any way work or accident related, and as mentioned earlier 
the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  Consequently, the provisions of 
38 C.F.R. § 17.1002(e)-(i) supra do not prevent the veteran 
from receiving payment/reimbursement under 38 U.S.C.A. 
§ 1725.  

It is not clear from the record if the veteran's claim 
included the signed written statement required by 38 C.F.R. 
§ 17.1004(b).  However, this requirement is one for the AOJ 
to enforce in the first instance, at the time the veteran 
submits his claim.  In other words, if the veteran's claim 
did not contain the required statement, the appropriate 
action would have been for the AOJ to advise him that he 
needed to submit the statement in writing before the claim 
would be accepted.  Now that the claim has been accepted, and 
the AOJ has ruled on it and the Board will be granting it, it 
would serve no useful purpose to order the additional 
development necessary to determine whether the statement was 
actually included in the claim.  Given that the Board is 
granting the claim, if the statement was not included in the 
initial claim, it would not be inconsistent with the overall 
purpose of the governing law for the AOJ to require that the 
veteran submit it prior to receiving reimbursement/payment.  

In summary, the veteran is not eligible for reimbursement 
payment under 38 U.S.C.A. § 1728.  The evidence establishes 
that he received treatment at the CRH emergency department 
that met the "prudent layperson" standard discussed above, 
and that a VA or other federal facility was not feasibly 
available.  It also establishes that he did not receive care 
beyond the initial emergency evaluation and treatment, was 
enrolled in the VA health care system and had received 
services within the prior 24 months, was financially liable 
to CRH, had no applicable health coverage, and the orchitis 
was not work-related.  Consequently, payment or reimbursement 
of the costs of his June 25/26, 2002 treatment at CRH is 
warranted.

Regarding payment or reimbursement for transportation costs, 
it is noteworthy that the regulatory requirements for such 
reimbursement/payment are essentially a subset of those for 
emergency treatment reimbursement.  As found above, the 
evidence establishes that payment for the CRH treatment under 
38 U.S.C.A. § 1725 is warranted; the veteran had no 
applicable health care coverage and his orchitis was not work 
or accident related.  

Additionally, although it does not appear that the claims 
file contains a bill from GREMS or a record of payment by the 
veteran to GREMS, given that he did not have any applicable 
health coverage, it may be presumed that he was or is 
financially liable to GREMS for the cost of the ambulance 
transport.  Consequently, the Board finds that the evidence 
establishes that all applicable criteria are met, and 
reimbursement/payment of the cost of the June 25, 2002 GREMS 
ambulance transport is also warranted.  However, the RO is 
certainly entitled to require submission of an outstanding 
bill, record of payment by the veteran or other appropriate 
proof of the veteran's financial liability to GREMS prior to 
actual reimbursement/payment.   

Since the evidence establishes that all requirements for 
reimbursement/payment of the medical services from GREMS and 
CRH under 38 U.S.C.A. § 1725 are met, such 
reimbursement/payment is warranted.   





ORDER

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from GREMS and CRH in Chandler, Arizona on June 25 
and 26, 2002 is granted.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


